UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6948


MARCO A. NUNEZ,

                       Plaintiff – Appellant,

          v.

KENNY ATKINSON; C. BLACKWELDER,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:13-cv-02744-TMC)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marco A. Nunez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marco    A.    Nunez   appeals   the   district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed in part pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Nunez v. Atkinson, 4:13-cv-02744-TMC (D.S.C.

June 10, 2014).              We dispense with oral argument because the

facts    and    legal    contentions     are    adequately   presented       in   the

materials      before    this    court   and    argument   would    not   aid     the

decisional process.



                                                                          AFFIRMED




                                          2